IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL CROSSEY, DWAYNE THOMAS,           :   No. 32 MAP 2020
IRVIN WEINREICH, BRENDA WEINREICH,        :
AND THE PENNSYLVANIA ALLIANCE             :   Appeal from the Order of the
FOR RETIRED AMERICANS,                    :   Commonwealth Court at No. 266
                                          :   MD 2020 dated May 28, 2020
                   Appellants             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KATHY BOOCKVAR, SECRETARY OF              :
THE COMMONWEALTH, AND JESSICA             :
MATHIS, DIRECTOR OF THE BUREAU OF         :
ELECTION SERVICES AND NOTARIES,           :
                                          :
                   Appellees              :


                                   ORDER


PER CURIAM
    AND NOW, this 4th day of June, 2020, the appeal is dismissed as MOOT.